            Case 1:20-cv-01437-LJL Document 15 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 3/23/2021
                                                                       :
INTERNATIONAL MARKET BRANDS, INC.,                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-1437 (LJL)
                                                                       :
                                                                       :          ORDER
YANG MING MARINE TRANSPORT CORP., et al.                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As stated at a conference held today, the deadline for the parties to file cross-motions for
summary judgment is April 30, 2021. The motions shall consist of memoranda of law, 56.1
statements, and declarations and exhibits. The submissions in support of each motion will also
constitute each party’s submissions in support of its case at trial, with any direct testimony being
submitted in the form of a declaration.

        Unless the case is resolved by settlement or grant of summary judgment, the Court will
hold a two-day remote bench trial by videoconference, beginning on June 7, 2021. Any
objection to a remote videoconference shall be filed by April 2, 2021.

         The Court will hold a pretrial conference on May 26, 2021 at 3:00 p.m. by telephone
conference. At that date and time the parties are directed to dial the Court’s teleconference line
at 888-251-2909 (access code: 2123101). The parties are directed to meet and confer in advance
of the May 26, 2021 conference to agree on logistics for a remote trial. If the Court does not
resolve the case by grant of summary judgment, that conference will be used to discuss logistics
for trial.

       As discussed at conference, a referral to Magistrate Judge Cott for settlement will issue
by separate order.

        SO ORDERED.

Dated: March 23, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
